RICHARD L. HOLMES, Retired Appellate Judge.
This is a divorce case.
The husband appeals, contending that the trial court abused its discretion in its order of child support and division of marital property. We affirm.
No useful purpose would be served in detailing the facts in this case. Suffice it to say, there was evidence before the court that the husband has the ability to earn more than his present income, which consists of his military retirement benefits.
It is well settled that, in a case such as the present case, the trial court may consider the party’s ability to earn rather than the party’s actual income. Daugherty v. Daugherty, 606 So.2d 157 (Ala.Civ.App.1992); Lones v. Lones, 542 So.2d 1244 (Ala.Civ.App.1989); Hallmark v. Hallmark, 394 So.2d 44 (Ala.Civ.App.1981); Hall v. Hall, 382 So.2d 1139 (Ala.Civ.App.1980).
In view of the above, the judgment is due to be affirmed.
The wife’s request for attorney fees on appeal is granted in the amount of $460.
The foregoing opinion was prepared by Retired Appellate Judge RICHARD L. HOLMES while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.